IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DWAYNE HILL,                                  : No. 48 EM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COURT OF COMMON PLEAS OF                      :
PENNSYLVANIA,                                 :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

and the Motion for Immediate Relief are DENIED.